EXHIBIT 12.1 CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES American Achievement Group Holding Corp. ($ in thousands) Fiscal Year Ended August 25, 2007 August 26, 2006 August 27, 2005 Net income (loss)before income taxes $ (47,978 ) $ 3,192 $ 3,550 Fixed charges: (1) Interest charges 59,790 39,799 31,472 Interest portion of lease expense 583 683 829 Total fixed charges 60,373 40,482 32,301 Net income from operations before income taxes and fixed charges $ 12,395 $ 43,674 $ 35,851 Ratio of earnings to fixed charges (2) - 1.08 x 1.11 x AAC Group Holding Corp. Fiscal Year Ended August 25, 2007 August 26, 2006 August 27, 2005 Net income (loss)before income taxes $ (22,225 ) $ 8,277 $ 3,550 Fixed charges: (1) Interest charges 34,037 34,714 31,472 Interest portion of lease expense 583 683 829 Total fixed charges 34,620 35,397 32,301 Net income from operations before income taxes and fixed charges $ 12,395 $ 43,674 $ 35,851 Ratio of earnings to fixed charges (2) - 1.23 x 1.11 x American Achievement Corporation Fiscal Year Ended August 25, 2007 August 26, 2006 August 27, 2005 Net income (loss)before income taxes $ (10,767 ) $ 19,234 $ 11,324 Fixed charges: (1) Interest charges 22,579 23,757 23,698 Interest portion of lease expense 583 683 829 Total fixed charges 23,162 24,440 24,527 Net income from operations before income taxes and fixed charges $ 12,395 $ 43,674 $ 35,851 Ratio of earnings to fixed charges:(2) - 1.79 x 1.46 x (1) During the periods presented the Company had no preferred stock outstanding that required a cash payment. Therefore, the ratio of earnings to combined fixed charges and preferred dividends was the same as the ratio of earnings to fixed charges for each of the periods presented. (2) For purposes of computing this ratio, earnings consist of income (loss)before taxes on income and fixed charges. Fixed charges consist of interest expense, amortization of deferred debt issuance costs and the portion of rental expense that includes an interest factor.In fiscal year 2007 earnings before fixed charges were insufficient to cover fixed charges by approximately $48.0 million for Parent Holdings, $22.2 million for Intermediate Holdings and $10.8 million for AAC.
